            CASE 0:20-cv-01302-WMW-DTS Document 31-5 Filed 06/08/20 Page 1 of 4
                                                      EXHIBIT A

Publication or Organization         Employer/Owner                             Country   State              Type of Unit
Agence France Presse-Wire Service   Agence France Presse                       U.S.      Washington DC      News / Media
Akron Beacon Journal                Beacon Journal Publishing Co/Black Press Ltd.
                                                                               U.S.      Ohio               News / Media
Albany Times Union                  Hearst Corporation                         U.S.      New York           News / Media
American Prospect                   The American Prospect, Inc.                U.S.      Washington DC      News / Media
Amsterdam News                      New York Amnews Corp.                      U.S.      New York           News / Media
Arizona Republic                    Gannett                                    U.S.      Arizona            News / Media
Ars Technica                        Conde Nast                                 U.S.      New York           News / Media
Associated Press                    AP News Service/Associated Press           U.S.      National           News / Media
Bakersfield Californian             Bakersfield Californian Company            U.S.      California         News / Media
Baltimore Sun                       The Baltimore Sun Co.                      U.S.      Maryland           News / Media
Bay City News Service               Bay City News Service                      U.S.      California         News / Media
Bloomberg BNA                       Bloomberg LP                               U.S.      Virginia           News / Media
Boston Globe                        Boston Globe Media Partners/John Henry     U.S.      Massachussetts     News / Media
Boston Herald                       DFM / Media News Group (Alden Global Capital)
                                                                              U.S.       Massachussetts     News / Media
Bradenton Herald                    McClatchy                                 U.S.       Florida            News / Media
Brockton Enterprise and Times       Gannett                                    U.S.      Massachussetts     News / Media
BSMG                                Tribune                                    U.S.      Maryland           News / Media
Buffalo News                        BH/Lee                                     U.S.      New York           News   /   Media
BuzzFeed News                       Jonah Peretti                              U.S.      New York           News   /   Media
Canton Repository                   Gannett                                    U.S.      Ohio               News   /   Media
Casper Star Tribune                 Lee Enterprises                            U.S.      Wyoming            News   /   Media
Catholic News Service               Catholic News Service/U.S. Conference of Catholic
                                                                               U.S. Bishops
                                                                                         Washington DC      News   /   Media
Center for Public Integrity         Nonprofit                                  U.S.      Washington DC      News   /   Media
Chicago Reader                      ST Acquisition Holdings                    U.S.      Illinois           News   /   Media
Chicago Sun-Times                   ST Acquisition Holdings                    U.S.      Illinois           News   /   Media
Chicago Tribune                     Tribune                                    U.S.      Illinois           News   /   Media
Columbian                           Columbian Publishing Company               U.S.      Washington         News   /   Media
Consumer Reports                    Consumers Union                            U.S.      New York           News   /   Media
Contra Costa Times                  DFM / Media News Group (Alden Global Capital)
                                                                              U.S.[Bay Area
                                                                                         California
                                                                                            News Group]     News   /   Media
Crosscut                            Crosscut Public Media                     U.S.       Washington         News   /   Media
Daily Beast                         The Daily Beast Co., LLC                  U.S.       New York           News   /   Media
Daily Hampshire Gazette             Newspapers of New England                 U.S.       Massachussetts     News   /   Media
Daily Progress                      BH/Lee                                    U.S.       Virginia           News   /   Media
Dayton Daily News                   Cox Enterprises                           U.S.       Ohio               News   /   Media
Delaware County Daily Times         DFM / Media News Group (Alden Global Capital)
                                                                              U.S.       Pennsylvania       News   /   Media
Denver Post                         DFM / Media News Group (Alden Global Capital)
                                                                              U.S.       Colorado           News   /   Media
Detroit Free Press                  Gannett                                   U.S.       Michigan           News   /   Media
Detroit News                        DFM / Media News Group (Alden Global Capital)
                                                                              U.S.       Michigan           News   /   Media
Detroit Observer & Eccentric        Gannett                                   U.S.       Michigan           News   /   Media
Duluth News-Tribune                 Forum Communications                      U.S.       Minnesota          News   /   Media
East Bay Times                      DFM / Media News Group (Alden Global Capital)
                                                                              U.S.[Bay Area
                                                                                         California
                                                                                              News Group]   News   /   Media
Erie Times-News                     Gannett                                   U.S.       Pennsylvania       News   /   Media
Eugene Register Guard               Gannett                                   U.S.       Oregon             News   /   Media
Fall River Herald-News              Gannett                                   U.S.       Massachussetts     News   /   Media
Florida Times Union                 Gannett                                   U.S.       Florida            News   /   Media
Foreign Policy                      FP Group/Graham Holdings Co.              U.S.       Washington DC      News   /   Media
Fortune Digital                     Fort Media Group                          U.S.       New York           News   /   Media
Fortune Magazine                    Chatchaval Jiaravanon                     U.S.       New York           News   /   Media
Freeport Journal-Standard           Gannett                                   U.S.       Illinois           News   /   Media
Fremont Argus                       DFM / Media News Group (Alden Global Capital)
                                                                              U.S.[Bay Area
                                                                                         California
                                                                                              News Group]   News   /   Media
Fresno Bee                          McClatchy                                 U.S.       California         News   /   Media
Gary Post Tribune                   Tribune                                   U.S.       Indiana            News   /   Media
Glenview Pioneer Press              Tribune                                   U.S.       Illinois           News   /   Media
Hartford Courant                    Tribune                                   U.S.       Connecticut        News   /   Media
Hayward Daily Review                DFM / Media News Group (Alden Global Capital)
                                                                              U.S.[Bay Area
                                                                                         California
                                                                                              News Group]   News   /   Media
Hazleton Standard-Speaker           Standard Speaker Publishing Co, LP/Times Shamrock
                                                                              U.S.       Pennsylvania       News   /   Media
Hilo Hawaii Tribune-Herald          Black Press                               U.S.       Hawaii             News   /   Media
Hinsdale Doings                     Tribune                                   U.S.       Illinois           News   /   Media
Hometown Life                       Gannett                                   U.S.       Michigan           News   /   Media
Honolulu Star-Advertiser            Oahu Publications/Black Press, HA Management
                                                                              U.S.       Hawaii             News   /   Media
Idaho Statesman                     McClatchy                                 U.S.       Idaho              News   /   Media
            CASE 0:20-cv-01302-WMW-DTS Document 31-5 Filed 06/08/20 Page 2 of 4
                                                               EXHIBIT A

In These Times                            Institute for Public Affairs               U.S.      National           News / Media
Indianapolis Star                         Gannett                                    U.S.      Indiana            News / Media
Inside Higher Ed                          Quad Partners                              U.S.      Washington DC      News / Media
Jacobin                                   The Jacobin Foundation                     U.S.      New York           News / Media
Jersey City Jersey Journal                Advance Publications                       U.S.      New Jersey         News / Media
Jewish Forward English Language Edition   Forward Association, Inc.                  U.S.      New York           News / Media
JTA-MJL New Corp                          70 Faces Media                             U.S.      New York           News / Media
Kenosha News                              Lee Enterprises                            U.S.      Wisconsin          News / Media
Kingston Daily Freeman                    DFM / Media News Group (Alden Global Capital)
                                                                                    U.S.       New York           News / Media
Kitsap Sun - Newsroom                     Gannett                                   U.S.       Washington         News / Media
Knoxville News-Sentinel                   Gannett                                    U.S.      Tennessee          News / Media
KSDK TV                                   Gannett                                    U.S.      Missouri           News / Media
La Opinion                                Hispanic Media / Lozano Enterprises / ImpreMedia
                                                                                      U.S.     New York           News / Media
Lakeland Ledger                           Gannett                                     U.S.     Florida            News / Media
Law360                                    LexisNexis Group                           U.S.      New York           News / Media
Lexington Herald-Leader                   McClatchy                                  U.S.      Kentucky           News / Media
Longview Daily News                       Lee Enterprises                            U.S.      Washington         News / Media
Los Angeles Times                         Patrick Soon-Shiong                        U.S.      California         News / Media
Macomb Daily                            DFM / Media News Group (Alden Global Capital)
                                                                                  U.S.         Michigan           News   /   Media
Manchester Union Leader/New Hampshire News
                                        The Union Leader Corporation              U.S.         New Hampshire      News   /   Media
Massillon Independent                   Gannett                                   U.S.         Ohio               News   /   Media
Maui Bulletin                           Hawaii Publications, Inc/Ogden Newspapers U.S.         Hawaii             News   /   Media
Memphis Commercial Appeal               Gannett                                   U.S.         Tennessee          News   /   Media
Miami Herald                            McClatchy                                 U.S.         Florida            News   /   Media
Milwaukee Community News                Gannett                                   U.S.         Wisconsin          News   /   Media
Milwaukee Journal Sentinel, Inc.          Gannett                                    U.S.      Wisconsin          News   /   Media
Minneapolis Star-Tribune                  Glen Taylor / Taylor Family                U.S.      Minnesota          News   /   Media
Modesto Bee                               McClatchy                                  U.S.      California         News   /   Media
Money                                     Meredith Corporation                       U.S.      New York           News   /   Media
Monterey County Herald                    DFM / Media News Group (Alden Global Capital)
                                                                                      U.S.
                                                                                         [Bay Area
                                                                                                California
                                                                                                   News Group]    News   /   Media
Morning Call                              Tribune                                     U.S.      Pennsylvania      News   /   Media
NBC News Digital                          NBCUniversal                                U.S.      New York          News   /   Media
New Republic                              Chris Hughes                                U.S.      New York          News   /   Media
New York El Diario-La Prensa              Hispanic Media / Lozano Enterprises / ImpreMedia
                                                                                      U.S.      New York          News   /   Media
New York Magazine                         New York Media                              U.S.      New York          News   /   Media
New York Times                            NY Times Company                          U.S.       New York           News   /   Media
New Yorker                                Conde Nast                                U.S.       New York           News   /   Media
Norristown Times Herald                   DFM / Media News Group (Alden Global Capital)
                                                                                    U.S.       Pennsylvania       News   /   Media
Oakland Tribune                           DFM / Media News Group (Alden Global Capital)
                                                                                    U.S.[Bay Area
                                                                                               California
                                                                                                  News Group]     News   /   Media
Omaha World Herald                        BH/Lee                                     U.S.       Nebraska          News   /   Media
Orlando Sentinel                          Tribune                                    U.S.       Florida           News   /   Media
Pawtucket Times                           Rhode Island Suburban Newspapers           U.S.       Rhode Island      News   /   Media
Pekin Daily Times                         Gannett                                    U.S.       Illinois          News   /   Media
People Magazine                           Meredith Corporation                       U.S.       New York          News   /   Media
People's World                            Long View Publishing Co. Inc.              U.S.       Illinois          News   /   Media
Peoria Journal Star                       Gannett                                    U.S.       Illinois          News   /   Media
Philadelphia Daily News                   Philadelphia Foundation / Lenfest          U.S.       Pennsylvania      News   /   Media
Philadelphia Inquirer                     Philadelphia Foundation / Lenfest          U.S.       Pennsylvania      News   /   Media
Philly.com                                Philadelphia Media Network Newspapers/Interstate
                                                                                     U.S. General
                                                                                                Pennsylvania
                                                                                                     Media, LLC   News   /   Media
Pitchfork                                 Conde Nast                                 U.S.       New York          News   /   Media
Pittsburgh Post-Gazette                   PG Publishing Company / Block              U.S.       Pennsylvania      News   /   Media
Portland Press Herald                     Morning Sentinel/MaineToday Media Acquisition,
                                                                                     U.S.Inc/Reade
                                                                                                MaineBrower       News   /   Media
Pottstown Mercury                         DFM / Media News Group (Alden Global Capital)
                                                                                     U.S.       Pennsylvania      News   /   Media
Providence Journal                        Gannett                                    U.S.       Rhode Island      News   /   Media
Pueblo Chieftain                          Gannett                                    U.S.       Colorado          News   /   Media
Quartz                                    Atlantic Media                             U.S.       New York          News   /   Media
Quincy Patriot Ledger                     Gannett                                    U.S.       Massachussetts    News   /   Media
Quincy Patriot Ledger Associates          Gannett                                    U.S.       Massachussetts    News   /   Media
Radio Free Asia                           Radio Free Asia                            U.S.       Washington DC     News   /   Media
Raw Story Media                           Raw Story Media, Inc.                      U.S.       Washington DC     News   /   Media
Roanoke Times                             Lee Enterprises                            U.S.       Virginia          News   /   Media
Rochester Democrat & Chronicle            Gannett                                    U.S.       New York          News   /   Media
            CASE 0:20-cv-01302-WMW-DTS Document 31-5 Filed 06/08/20 Page 3 of 4
                                                             EXHIBIT A

Rockford Register Star                     Gannett                                   U.S.      Illinois          News / Media
Royal Oak Daily Tribune                    DFM / Media News Group (Alden Global Capital)
                                                                                     U.S.      Michigan          News / Media
Sacramento Bee                             McClatchy                                 U.S.       California       News / Media
San Jose Mercury News                      DFM / Media News Group (Alden Global Capital)
                                                                                     U.S.[Bay Area
                                                                                                California
                                                                                                   News Group]   News / Media
San Mateo County Time                      DFM / Media News Group (Alden Global Capital)
                                                                                     U.S.[Bay Area
                                                                                                California
                                                                                                   News Group]   News / Media
Santa Rosa Press Democrat                  Sonoma Media Investments/Steve Falk       U.S.       California       News / Media
Sarasota Herald-Tribune                    Gannett                                     U.S.    Florida           News / Media
Scholastic Magazine                        Scholastic Inc.                             U.S.    New York          News / Media
Scranton Times-Tribune                     The Times-Tribune & The Sunday Times/TimesU.S.
                                                                                      ShamrockPennsylvania       News / Media
Seattle Daily Journal of Commerce          Daily Journal of Commerce, Inc.           U.S.     Washington         News / Media
Seattle Times                              Seattle Times/Blethen                       U.S.    Washington        News / Media
Skagit Valley Herald                       Adams Publishing Group                      U.S.    Washington        News / Media
South Bend Tribune                         Gannett                                     U.S.    Indiana           News / Media
Southern Illinoisan                        Lee Enterprises                             U.S.    Illinois          News / Media
Sports Illustrated                         Meredith Corporation                        U.S.    New York          News / Media
Springfield News-Leader                    Gannett                                     U.S.    Missouri          News / Media
Springfield, OH News Sun                   Cox Enterprises                             U.S.    Ohio              News / Media
St. Louis Labor Tribune                    The Labor Tribune Publishing Co/Ed Finkelstein
                                                                                       U.S.    Missouri          News / Media
St. Louis Post-Dispatch                     Lee Enterprises                           U.S.     Missouri          News   /   Media
St. Louis Review                            Roman Catholic Archdiocese of St. Louis   U.S.     Missouri          News   /   Media
St. Paul Pioneer Press                      DFM / Media News Group (Alden Global Capital)
                                                                                      U.S.     Minnesota         News   /   Media
Stage 29 Productions Daily Mail TV episodes Stage 29 Productiions                     U.S.     New York          News   /   Media
Standard and Poors                          The McGraw-Hill Co.                       U.S.     New York          News   /   Media
State Journal-Register                      Gannett                                   U.S.     Illinois          News   /   Media
Telemundo TV-NBC Network                    Telemundo Communications Group            U.S.     Puerto Rico       News   /   Media
Terre Haute Tribune-Star                   Community Newspaper Holdings Inc.          U.S.     Indiana           News   /   Media
The Central Record                         DFM / Media News Group (Alden Global Capital)
                                                                                      U.S.     New Jersey        News   /   Media
The Guardian U.S.                          Guardian Media Group                       U.S.     National          News   /   Media
The Nation                                 The Nation Co., L.P./Katrina vanden Heuvel U.S.     New York          News   /   Media
The Real News Network                      Independent World Television, Inc.        U.S.      Maryland          News   /   Media
The Sheboygan Press                        Gannett                                   U.S.      Wisconsin         News   /   Media
The Trentonian                             DFM / Media News Group (Alden Global Capital)
                                                                                     U.S.      New Jersey        News   /   Media
Thomson Reuters                            Reuters America LLC/The Thomson Co        U.S.      New York          News   /   Media
Time Inc Digital                           Marc Benioff                              U.S.      New York          News   /   Media
Time Magazine                              Marc Benioff                              U.S.      New York          News   /   Media
Toledo Blade                               The Toledo Blade Co / Block CommunicationsU.S.      Ohio              News   /   Media
Truthout.org                               Truthout/not for profit governed by BOD   U.S.      National          News   /   Media
Utica Observer-Dispatch                    Gannett                                   U.S.      New York          News   /   Media
Virginian Pilot                            Tribune                                   U.S.      Virginia          News   /   Media
VTDigger                                   Vermont Journalism Trust                    U.S.    Vermont           News   /   Media
Wailuku Maui News                          Maui Publishing Co., Ltd/Ogden Newspapers   U.S.    Hawaii            News   /   Media
Wall Street Journal                        NewsCorp                                    U.S.    New York          News   /   Media
WAPA TV-Satellite Network                  InterMedia Partners, LP                     U.S.    Puerto Rico       News   /   Media
Washington Post                            Jeff Bezos                                  U.S.    Washington DC     News   /   Media
Waterville Morning Sentinel                Reade Brower                                U.S.    Maine             News   /   Media
Waukegan Lake County News-Sun              Tribune                                     U.S.    Illinois          News   /   Media
Wilkes-Barre Citizens' Voice               Times Shamrock                              U.S.    Pennsylvania      News   /   Media
Wirecutter                                 New York Times                              U.S.    New York          News   /   Media
WLII TV-Satellite Network (Tele-Once)      Univision                                   U.S.    Puerto Rico       News   /   Media
Woonsocket Call                            Rhode Island Suburban Newspapers            U.S.    Rhode Island      News   /   Media
Worcester Telegram and Gazette-Editorial   Gannett                                     U.S.    Rhode Island      News   /   Media
WPIX TV-The CW Network                     WPIX Inc./Tribune Media Co.                 U.S.    New York          News   /   Media
Wyoming Tribune Eagle                      Adams Publishing Group                      U.S.    Wyoming           News   /   Media
Yakima Herald-Republic                     Blethen                                     U.S.    Washington        News   /   Media
York Daily Record                          Gannett                                     U.S.    Pennsylvania      News   /   Media
York Dispatch                              Gannett                                     U.S.    Pennsylvania      News   /   Media
Your Town/Boston.com                       Boston Globe Media Partners/John Henry      U.S.    Massachussetts    News   /   Media
Ziff Davis                                 Ziff Davis                                  U.S.    New York          News   /   Media
CASE 0:20-cv-01302-WMW-DTS Document 31-5 Filed 06/08/20 Page 4 of 4
                            EXHIBIT A
